As filed with the Securities and Exchange Commission on September 27, 2007 File No. 333 - 144871 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 2 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NRDC ACQUISITION CORP. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 6770 (Primary Standard Industrial Classification Code Number) 3 Manhattanville Road Purchase, New York10577 (914) 272-8067 26-0500600 (I.R.S. Employer Identification Number) (Address, including zip code and telephone number, including area code, of registrant’s principal executive offices) Richard A. Baker, Chief Executive Officer 3 Manhattanville Road Purchase, New York10577 (914) 272-8067 (Name, address, including zip code and telephone number, including area code, of agent for service) Copies to: Samir A. Gandhi, Esq. Floyd I. Wittlin, Esq. Sidley Austin LLP Bingham McCutchen LLP 787 Seventh Avenue 399 Park Avenue New York, New York10019 New York, New York10022 (212) 839-5300 (212) 705-7000 (212) 839-5599—Facsimile (212) 702-3625—Facsimile Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o CALCULATION OF REGISTRATION FEE Title of Each Class of Security to be Registered Amount being Registered Proposed Maximum Offering Price per Security(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Units, each consisting of one share of Common Stock, $.0001 par value, and one Warrant(2) 34,500,000 Units $10.00 $345,000,000 $10,592 Shares of Common stock included as part of the Units 34,500,000 Shares (3) Warrants included as part of the Units 34,500,000 Warrants (3) Shares of Common Stock underlying the Warrants included in the Units(4) 34,500,000 Shares $7.50 $258,750,000 $7,944 Total $603,750,000 $18,536(5) (1) Estimated solely for the purpose of calculating the registration fee. (2) Includes 4,500,000 Units and 4,500,000 shares of Common Stock and 4,500,000 Warrants underlying such Units which may be issued on exercise of a 30-day option granted to the Underwriters to cover over-allotments, if any. (3) No fee required pursuant to Rule 457(g). (4) Pursuant to Rule 416, there are also being registered such additional securities as may be issued to prevent dilution resulting from stock splits, stock dividends or similar transactions as a result of the anti-dilution provisions contained in the Warrants. (5) Previously paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The Information in this preliminary prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is declared effective.This preliminary prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, dated September27, 2007 PROSPECTUS $300,000,000 NRDC ACQUISITION CORP. 30,000,000 Units NRDC Acquisition Corp. is a recently organized blank check company formed to acquire one or more operating businesses through a merger, capital stock exchange, stock purchase, asset acquisition or similar business combination.Our efforts in identifying a prospective target business will not be limited to a particular industry or geographic location.We do not have any specific business combination under consideration or contemplation.We have not, nor has anyone on our behalf, contacted or been contacted by, any potential target business or had any discussions, formal or otherwise, with respect to such a transaction. This is an initial public offering of our securities.Each unit will be offered at a price of $10.00 per unit and will consist of: •one share of our common stock; and •one warrant. Each warrant entitles the holder to purchase one share of our common stock at a price of $7.50.Each warrant will become exercisable on the later of our consummation of an initial business combination or , 2008 and will expire on , 2011 or earlier upon redemption of the warrants by us. NRDC Capital Management, LLC, an entity indirectly owned and controlled by our executive officers, has agreed to purchase an aggregate of 8,000,000 warrants from us at a price of $1.00 per warrant for an aggregate purchase price of $8,000,000 in a private placement immediately prior to the completion of this offering.All of the proceeds we receive from this purchase will be placed in the trust account described below.The “private placement warrants” to be purchased will be identical to the warrants underlying the units being offered by this prospectus except that the private placement warrants are exercisable on a cashless basis so long as they are held by the original purchaser or its permitted transferees.NRDC Capital Management, LLC has agreed that, with certain exceptions described herein, the private placement warrants will not be sold or transferred until after we have consummated our initial business combination.None of the shares purchased by NRDC Capital Management, LLC prior to the completion of this offering will have any right to liquidating distributions in the event we fail to consummate a business combination.The holders of our common stock on the date of this prospectus, whom we refer to as our existing stockholders, including our executive officers and directors, have agreed that they will vote all shares of common stock owned by them prior to the completion of this offering with respect to a business combination in the same manner that the majority of the shares of common stock offered hereby are voted by our public stockholders, other than our existing stockholders, and they will not have any conversion rights with respect to such shares. In addition, NRDC Capital Management, LLC has agreed to purchase from us an aggregate of 2,000,000 of our units, which we refer to as the co-investment, at a price of $10.00 per unit for an aggregate purchase price of $20,000,000 in a private placement that will occur immediately prior to our consummation of our initial business combination.These co-investment units will be identical to the units sold in this offering except that the common stock and the warrants included in the co-investment units, and the common stock issuable upon exercise of those warrants, with certain limited exceptions, may not be transferred or sold for one year after the consummation of our initial business combination.Additionally, the warrants included in the co-investment units are (1) exercisable only after the date on which the last sales price of our common stock on the American Stock Exchange, or other national securities exchange on which our common stock may be traded, equals or exceeds $14.25 per share for any 20 trading days within any 30-trading-day period beginning at least 90 calendar days after the consummation of our initial business combination, (2) exercisable on a cashless basis so long as they are held by the original purchaser or its permitted transferees and (3) not subject to redemption by us. NRDC Capital Management, LLC, NRDC Real Estate Advisors, LLC and NRDC Equity Partners and our executive officers and directors have also entered into a right of first offer agreement under the terms of which they have agreed, subject to the respective pre-existing fiduciary duties of our executive officers and directors, to submit opportunities to enter into a business combination with an operating business to us before any other entity. We have granted the underwriters a 30-day option to purchase up to 4,500,000 additional units solely to cover over-allotments, if any.The over-allotment option will be used only to cover the net short position resulting from the initial distribution. There is currently no public market for our units, common stock or warrants.We anticipate that the units will be listed on the American Stock Exchange under the symbol NAQ.U on or promptly after the date of this prospectus.The common stock and warrants each will begin separate trading five trading days after the earlier to occur of the termination of the underwriters’ over-allotment option or the exercise in full by the underwriters of that option.Once the securities comprising the units begin separate trading, we anticipate that the common stock and warrants will be listed on the American Stock Exchange under the symbols NAQ and NAQ.WS, respectively.We cannot assure you, however, that our securities will be or will continue to be listed on the American Stock Exchange. Investing in our securities involves a high degree of risk.See “Risk Factors” beginning on page20of this prospectus for a discussion of information that should be considered in connection with an investment in our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Per Unit Total(1) Public Offering Price $10.00 $300,000,000 Underwriting Discounts and Commissions(2)(3) $0.70 $21,000,000 Proceeds, Before Expenses, to Us $9.30 $279,000,000 (1) The underwriters have an option to purchase up to an additional 4,500,000 units at the public offering price, less underwriting discounts and commissions, within 30 days of the date of this prospectus to cover any over-allotments.If the underwriters exercise this option in full, the total public offering price, underwriting discounts and commissions and proceeds, before expenses, to us, will be $345,000,000, $24,150,000 and $320,850,000, respectively.See the section entitled “Underwriting” on page 105 of this prospectus. (2) Includes deferred underwriting discounts and commissions equal to 3.5% of the gross proceeds, or $10,500,000 ($12,075,000 if the underwriters’ over-allotment option is exercised in full), or $0.35 per unit, which will be deposited in a trust account at JPMorgan Chase Bank, N.A., maintained by Continental Stock Transfer & Trust Company, as trustee, and which the underwriters have agreed to defer until the consummation of our initial business combination.However, the underwriters have waived their right to the deferred discounts and commissions with respect to those units as to which the component shares have been converted into cash by public stockholders who voted against the business combination and exercised their conversion rights.See “Underwriting—Discounts and Commissions.” (3) Of the net proceeds we receive from this offering and in the private placement, including deferred underwriting discounts and commissions of $10,500,000 ($12,075,000, if the underwriters’ over-allotment option is exercised in full), or $0.35 per unit, $296,450,589 ($339,875,589 if the underwriters’ over-allotment option is exercised in full), or approximately $9.88 per unit, will be deposited in a trust account at JPMorgan Chase Bank, N.A., maintained by Continental Stock Transfer & Trust Company, as trustee.The underwriters are not receiving any discounts or commissions with respect to the warrants to be purchased in the private placement. We are offering the units for sale on a firm-commitment basis.Banc of America Securities LLC is acting as the sole manager of this offering and expects to deliver our securities to investors in the offering on or about , 2007. Banc of America Securities LLC The date of this prospectus is , 2007. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 20 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 44 USE OF PROCEEDS 45 CAPITALIZATION 50 DILUTION 51 DIVIDEND POLICY 53 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 54 PROPOSED BUSINESS 57 MANAGEMENT 80 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 85 PRINCIPAL STOCKHOLDERS 89 DESCRIPTION OF SECURITIES 91 UNITED STATES FEDERAL INCOME AND ESTATE TAX CONSIDERATIONS 99 UNDERWRITING 105 LEGAL MATTERS 111 EXPERTS 111 WHERE YOU CAN FIND ADDITIONAL INFORMATION 111 You should rely only on the information contained in this prospectus.We have not, and the underwriters have not, authorized anyone to provide you with different or additional information.If such information is provided to you, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted.You should not assume that the information in this prospectus is accurate as of any date other than the date on the front cover of this prospectus, as our business, financial condition, results of operations and prospects may have changed since that date. PROSPECTUS SUMMARY This summary highlights certain information appearing elsewhere in this prospectus.For a more complete understanding of this offering you should read the entire prospectus carefully including the risk factors and the financial statements and the related notes and schedules thereto.Unless we tell you otherwise, the information in this prospectus assumes that the underwriters have not exercised their over-allotment option.In making your decision whether to invest in our securities, you should take into account not only the backgrounds of the members of our management team, but also the special risks we face as a blank check company and the fact that this offering is not being conducted in compliance with Rule 419 promulgated under the Securities Act of 1933, as amended, which we refer to as the Securities Act.You will not be entitled to protection normally afforded to investors in Rule 419 blank check offerings.You should carefully consider these and the other risks set forth in the section below entitled “Risk Factors” beginning on pageof this prospectus. Unless otherwise stated in this prospectus, • references to “we,” “us,” or “our” refer to NRDC Acquisition Corp.; • the term “business combination” as used in this prospectus means an acquisition by us through a merger, capital stock exchange, stock purchase, asset acquisition, or other similar business combination withone or more operating businesses; • the term “existing stockholders” refers to those persons who owned shares of our common stock immediately prior to the completion of this offering and includes all of our executive officers and directors; • the term “sponsor” refers to NRDC Capital Management, LLC, one of our existing stockholders; • the term “public stockholder” refers to those persons who purchase securities offered by this prospectus in this offering or in the secondary market, including any of our existing stockholders; and • the information in this prospectus reflects a 6 for 5 stock split of our common stock to be effected prior to this offering. However, our existing stockholders’ status as a “public stockholder” shall exist only with respect to those securities offered pursuant to this prospectus. We were organized and are sponsored by NRDC Capital Management, LLC, a recently organized Delaware limited liability company.All of the interests in our sponsor are owned by NRDC Real Estate Advisors, LLC, which, in turn, is wholly-owned by William L. Mack, Robert C. Baker, Richard A. Baker and Lee S. Neibart, our four executive officers.NRDC Real Estate Advisors, LLC and its affiliate, NRDC Equity Partners, which also is wholly-owned by our four executive officers, are referred to herein, collectively, as NRDC.Our sponsor will provide administrative services to us, but otherwise has no business activities other than sponsoring us. We are a recently organized blank check company formed to complete a business combination with one or more operating businesses.Our efforts in identifying a prospective target business will not be limited to a particular industry or geographic location, but will focus on those opportunities that our management believes provide opportunities for growth.We intend to initially focus our search on businesses in the United States, but will also explore opportunities internationally. We do not have any specific business combination under consideration and we have not, nor has anyone on our behalf, contacted any prospective target business or had any discussions, formal or otherwise, 1 with respect to such a transaction.We have not, nor have any of our agents or affiliates, been approached by any prospective target business, or representatives of any prospective target business, with respect to a possible business combination with us.Additionally, we have not, nor has anyone on our behalf, taken any action, directly or indirectly, to identify or locate a specific target business, and we have not engaged or retained any agent or representative to identify or locate a specific target business. Given our management team’s expertise in the real estate sector, we will initially focus our search for an initial business combination on operating businesses where we believe we can increase the value of the overall enterprise by altering the structure of or relationship between the operating business and its real estate and/or improving, expanding or repositioning the real estate underlying the operating business.We believe we can benefit from the expertise of the members of our management team in investing in and managing operating companies and that their skills in valuation, financial structuring, due diligence, governance and financial and management oversight will be valuable in our efforts to identify a business target. We intend to use some or all of the following criteria to evaluate acquisition opportunities.However, we may enter into a business combination with a target business that does not meet any or all of these criteria if we believe such target business has the potential to create significant shareholder value. • An Established Business with a Proven Operating Track Record.We will seek established businesses with records of strong financial performance and sound operating results, or ones which our management team believes have the potential for positive operating cash flow.It is not our intention to acquire a start-up company. • Strong Industry Position.We will seek to acquire strong competitors in industries with appealing prospects for future growth and profitability. We will examine the ability of these target businesses to defend and improve their advantages in areas such as customer base, branding, intellectual property, vendor relationships, working capital and capital investments. • Experienced Management Team.We will concentrate on target businesses with an experienced management team that has created an effective corporate culture and utilized best business practices in areas such as customer service, vendor relationships, recruiting and retention. • Ability For Us To Add Value.We will seek a target company where our management team has identified opportunities to improve the operating business through the implementation of marketing, operational, growth and management strategies to augment the company’s existing capabilities. • Underlying Real Estate Value.Given the inherent skills and experience of our management team, we will focus initially on operating businesses where we have the opportunity to create value from the real estate underlying the business. We believe that the skills and experience of our management team will be crucial to consummating a successful business combination.Our executive officers and directors have built and maintain extensive networks of relationships that we plan to use to identify and generate acquisition opportunities.These relationships include, among other sources, executives and board members at public and private companies, brokers, private equity and venture capital firms, consultants, investment bankers, attorneys and accountants.Our executive officers and directors have an average of over 30 years of experience acquiring, building, operating, advising and selling public and private companies.Our management team includes: William L. Mack – Chairman.Mr. Mack is a founder of NRDC Real Estate Advisors, LLC and NRDC Equity Partners.He is also a founder and Senior Partner of Apollo Real Estate Advisors and is the President of the corporate general partners of the Apollo real estate funds.Mr. Mack is also a Senior Partner of the Mack Organization, a national owner of industrial buildings and other income-producing real estate 2 investments.Mr. Mack serves as non-executive Chairman of the Board of Directors of Mack-Cali Realty Corporation, a publicly traded real estate investment trust. Robert C. Baker – Vice-Chairman.Mr. Baker is a founder of NRDC Real Estate Advisors, LLC and NRDC Equity Partners.He is also the founder, Chairman and CEO of National Realty & Development Corporation, a private real estate development company owned by him and Richard A. Baker.Since 1978, National Realty &
